DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on July 5, 2022 were received and fully considered. Claim 1 was amended. Claims 18-26 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (US PG Pub. No. 2015/0335267 A1) (hereinafter “Cormier”), Martino et al. (US PG Pub. No. 2013/0303929 A1) (hereinafter “Martino”), Giron et al. (US PG Pub. No. 2005/0177056 A1) (hereinafter “Giron”), and Phillips (US Patent No. 5848975).

Cormier, Martino, and Giron were applied in the previous office action. 
	With respect to claims 1 and 22, Cormier teaches a handheld breath analysis device and method (par.0010 “...facilitating delivery of the VOCs collected from said sample to an appropriate instrument for high-accuracy multi-compound analysis...portable and easy to use”), comprising: a breath input port having a mouthpiece that enables a user to exhale a breath sample into the breath analysis device (users exhales breath via mouthpiece 102 in Fig. 1); a valve fluidly coupled to the breath input port (4-way valve 105 coupled downstream of mouthpiece 102 in Fig. 1), the valve switchable between a first position in which breath exhaled into the breath input port is vented from the breath analysis device without exposure to an analyte sensor (par.0035 “During the first part of the exhalation, which typically will comprise non-alveolar breath, the breath is conveyed through a 4-way valve and vented out of the instrument via the exhaust 106”; see also Fig. 1), and a second position in which breath exhaled into the breath input port is routed for analysis (par.0035 “Once the capnometer 104 detects that the CO2 in the breath passing through has reached the appropriate threshold level indicating alveolar breath, the Microprocessor 203 responds by signaling the relay array 206 to in turn adjust the positioning of the 4-way valve 205 thereby to convey the remainder of the incoming breath exhalation into the collection chamber 107 associated with the piston”); and a controller configured to control the valve during exhalation to cause a first portion of the exhaled breath sample to be vented from the breath analysis device and to cause a second portion of the exhaled breath sample to be routed for analysis (microprocessor 203 controls the valve to vent out non-alveolar breath as collect alveolar breath for analysis; see par.0035+).
	However, Cormier does not teach an analyte sensor capable of measuring a concentration of an analyte in breath; breath exhaled into the breath input port is routed to the analyte sensor; a pressure sensor configured to detect an initiation of exhalation into the breath input port; the controller configured to control a timing with which the valve is switched from the first position to the second position based at least partly on an output of a timer that measures an amount of time transpired since initiation of exhalation is detected using the pressure sensor.

Martino teaches:
[0019] Turning now to the drawings, reference numeral 10 in FIG. 1 generally identifies an apparatus for detecting an upper respiratory bacterial infection from exhaled mammalian breath. The apparatus 10 includes a colorimetric sensor array cartridge 20 (shown in isolation in FIGS. 2-3) having a plurality of chemoresponsive sensors or colorants whose spectral response characteristic changes when exposed to bacteria-produced analytes in the exhaled mammalian breath. As used herein, the term "colorant" means any material that absorbs and/or scatters and/or reflects and/or emits light when exposed to higher frequency electromagnetic radiation, including ultraviolet light, infrared light and visible light. The term "chemoresponsive colorant" means a colorant that undergoes a change in spectral properties in response to a change in its chemical environment by exposure to the analytes. The term "change in spectral properties" of a colorant means a change in the frequency and/or intensity of the light the colorant absorbs and/or scatters and/or reflects and/or emits. The term "dye" means a soluble colorant. The term "pigment" means an insoluble colorant.

Giron teaches:
[0072] According to a second preferred embodiment, the solenoid valve 18 is additionally or alternatively controlled so that only those parts of the breath samples are collected, where the carbon dioxide concentration is above a predefined level. Those parts where the carbon dioxide concentration is below that predefined level are rejected. Such a division can be derived from the output signal obtained from the capnographic breath sensor 12, and the controller can be adjusted to select or reject any predefined part of the breath waveform, according to the carbon dioxide level instantaneously detected. Further explanations and embodiments are to be found in the above-mentioned International Publication No. WO 99/14576. Alternatively and preferably, the solenoid valve 18 is controlled to collect only those parts of the breath where the carbon dioxide concentration is below a predefined level. Alternatively and preferably, the solenoid valve 18 is controlled to collect any predefined part of the waveform. According to further preferred embodiments of the present invention, the breath sensor need not specifically be a capnographic detector, but can be a detector of another gas such as oxygen, or ammonia, depending on the particulars of the test with which the breath collection system is to be used, or even a combination of a capnograph with another sensor. Furthermore, sensors of pressure, flow, acoustic noise, temperature and humidity may also preferably be used to detect breaths.

[0096] The absorption traps can be heated to release the absorbed gases for measurement A heating device, such as a resistor, could preferably be included in the sample container, and connected to an external power source, such that the gas contained in each trap is selectively and sequentially released by means of activation of the heater and the solenoid valves. Alternatively this gas collection and release system could provided as an accessory for use with other gas collection systems, or can be implemented using standard laboratory equipment as described in the prior art. The samples are transferred to a VOC analyzer 63, such as is known in the art, for analysis of the VOC concentration in each sample. Gas measurement of VOC concentrations can preferably be performed by subtracting the concentration of VOC found in the ambient air from that found in the alveolar air, as described, for instance, in the above-mentioned articles by J. D. Pleil et al., and by Wu-Hsun Cheng et al.

Phillips teaches:
With reference to the accompanying drawing of FIG. 1, a schematic drawing showing apparatus employed in the collection of breath from a patient, there is seen a breath collection bag 10. These were 2.0 L bags sealed with an inlet flap valve 12; the disposable mouthpiece 14 vented to a side-bag 16 (volume 500 ml) which shunted off the dead space breath so that only alveolar breath entered the bag 10. The bag 10 was provided by Quintron Instruments Company Inc, Menomonee Falls, Wis.). As shown in FIG. 2, breath from the collecting bag 10 was carried by sampling tube 18 controlled by pressure clamp 20 bubbled through a KOH trap (a scintillation vial containing 6.0 ml KOH solution) in order to capture the CO.sub.2. A flow meter 24 was adjusted to a rate of 250 ml/min and automatic timer 26 for 6.0 min, so that a sample of 1500 ml alveolar breath was assayed... (see col. 3, lines, 29-43; see also Figs. 1-2).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Cormier to incorporate an analyte sensor downstream of the valve in order to measure bacteria-produced analytes from alveolar breath of the exhaled mammalian breath, as evidence by Martino. Cormier also teaches that the purpose of collecting exhaled breath is for analysis (par.0022), thereby providing added motivation to incorporate Martino’s analyte sensor. Additionally, PHOSITA would have had predictable success modifying Cormier to utilize Giron’s pressure sensor (in place of Cormier’s flow meter 103 in Fig. 1) as this would be a simple substitution that would allow for collection of any predefined part of the breath waveform (this includes a particular part and/or timing of the breath waveform), as evidence by Giron. Also, PHOSITA would have had predictable success modifying Cormier to utilize an automatic timer in order to analyze a sample of only alveolar breath based on an amount of time that has transpired, as evidence by Phillips (see col.3, lines 29-43; see also Figs. 1-2; understood that the automatic timer measures an amount of time transpired, e.g. 6 min). Furthermore, PHOSITA would have had added motivation to combine Cormier, Martino, Giron, and Phillips and arrive at the claimed invention since all these teachings relate to the same narrow field of endeavor, i.e. utilizing valves to collect particular portions of exhaled breath (e.g. alveolar) for analysis. Examiner also cited additional references at the end of the previous office action that provide further evidence that utilizing a pressure sensor and/or controlling timing of a breath valve is known in order to sense that the user has initiated exhaling thereby initiating breath collection and analysis with specific regards to only alveolar portions of the exhaled breath. 
With respect to claim 2, Giron teaches a temperature sensor positioned along an influent flow path between the breath input port and the valve, the temperature sensor connected to the controller (par.0034-35 “the controller may preferably cause the sample distributor to direct the samples at predetermined times, which may preferably be at fixed time intervals, or may preferably be determined by a characteristic of the breaths of the subject. This characteristic of the breaths may preferably be at least one of... the temperature... Alternatively and preferably, the predetermined times may be determined by at least one physiological characteristic of the subject, which could be the subject's... temperature”). Therefore, PHOSITA would have had predictable success modifying Cormier to incorporate a temperature sensor as a means for directing samples of breath for collection prior to analysis, as evidence by Giron. 
	With respect to claim 3, Cormier teaches a gas sensor positioned along an influent flow path between the breath input port and the valve, the gas sensor connected to the controller and configured to measure a particular type of gas in exhaled breath samples (par.0035 “Once the capnometer 104 detects that the CO2 in the breath passing through has reached the appropriate threshold level indicating alveolar breath, the Microprocessor 203 responds by signaling the relay array 206 to in turn adjust the positioning of the 4-way valve 205 thereby to convey the remainder of the incoming breath exhalation into the collection chamber 107 associated with the piston”).
	With respect to claim 4, Martino teaches the analyte sensor comprises: a cartridge into which the second portion of the exhaled breath sample is routed; a light emitting diode that is positioned to illuminate the reaction chamber of the cartridge through a transparent window of the cartridge; and a photodiode positioned to measure light from the light emitting diode that is reflected from the reaction chamber (see par.0019). Therefore, PHOSITA would have had predictable success to modify Cormier to incorporate an analyte sensor in order to measure bacteria-produced analytes in the exhaled mammalian breath, as evidence by Martino.
	With respect to claim 6, Cormier teaches a status indicator that notifies a user of the device that initiation of exhalation is detected (par.0030 “user interface display 207 for displaying Apparatus status information”). Although Cormier does not explicitly teach that the user is notified as to initiation of exhalation is detected, this would be obvious to PHOSITA when the invention was filed as it is widely known in capnograph devices to provide indication (via LED) to the user of initiation of collection of breadth.
	With respect to claim 17, Cormier teaches the valve comprises a piston that slides in a proximal direction within a conduit of the breath analysis device in response to exhalation (piston 107 slides in response to exhalation; see Fig. 1).
	With respect to claims 18 and 23, Cormier, Martino, Giron, and Phillips do not explicitly teach a memory that stores valve control data, wherein the controller is configured to use the valve control data, in combination with the output of the timer, to determine when to switch the valve from the first position to the second position. However, Phillips does teach an automatic controller that provides a timing adjustment in order to adjust a vent/valve so as to only collect alveolar breath (col. 3, lines, 29-43; see also Figs. 1-2). Therefore, further modification to include a memory/storage of valve control data would be obvious to PHOSITA as it is routine to store data for later analysis.
	With respect to claims 19 and 24, Cormier, Martino, Giron, and Phillips do not explicitly teach the valve control data comprises data generated based on at least one measured breathing characteristic of the user. However, Phillips does teach an automatic controller that provides a timing adjustment in order to adjust a vent/valve so as to only collect alveolar breath (col. 3, lines, 29-43; see also Figs. 1-2). Therefore, further modification to include a memory/storage of valve control data based on at least one measured breathing characteristic of the user would be obvious to PHOSITA as it is routine to store data for later analysis. Examiner also cited references at the end of the previous office action that provide further evidence that storing breathing characteristic of the user is known for further analysis with specific regards to only alveolar portions of the exhaled breath.
	With respect to claims 20 and 25, Cormier, Martino, Giron, and Phillips do not explicitly teach the controller is configured to use data regarding characteristics of the user, in combination with the output of the timer, to determine when to switch the valve from the first position to the second position. However, Phillips does teach an automatic controller that provides a timing adjustment in order to adjust a vent/valve so as to only collect alveolar breath (col. 3, lines, 29-43; see also Figs. 1-2; understood that Phillips system switches the vent/valve from open to close position upon determining alveolar breath). Therefore, further modification to use data regarding characteristics of the user (gender, height, weight, etc.) would be obvious to PHOSITA as it is routine to utilize characteristic data that is specific to the patient for later analysis. Examiner also cited references at the end of the previous office action that provide further evidence of utilizing characteristic data is known in order to have a more tailored analysis.
	With respect to claims 21 and 26, Cormier, Martino, Giron, and Phillips do not explicitly teach the controller is configured to use an output of the timer, in combination with exhalation flow rate data associated with the user, to determine how much volume of breath has been exhaled by the user. However, Phillips does teach an automatic controller that provides a timing adjustment in order to adjust a vent/valve so as to only collect alveolar breath (col. 3, lines, 29-43; see also Figs. 1-2). Therefore, further modification to use an output of the timer with other data (e.g. exhalation flow rate data) in order to determine breath volume would be obvious to PHOSITA as it is routine to determine volume of breath data for analysis. Examiner also cited references at the end of the previous office action that provide further evidence of determining breath volume in order to have a more tailored analysis.

Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier, Martino, Giron, and Phillips, as applied to claim 1 above, in further view of Rigas (US PG Pub. No. 2015/0250407 A1).

Rigas was applied in the previous office action.
With respect to claims 5, 15, and 16, Cormier, Martino, Giron, and Phillips teach a handheld breath analysis device as established above.
However, Cormier, Martino, Giron, and Phillips do not teach the limitations further recited in claims 5, 15, and 16.
Regarding claim 5, Rigas teaches a wireless transceiver, wherein the handheld breath analysis device is configured to communicate with a smartphone using the wireless transceiver (par.0055). 
Regarding claim 15, Rigas teaches a desiccant capable of removing moisture from the breath sample (par.0058 “The desiccant assembly 60 helps to remove excess moisture from the exhaled breath. In some embodiments, the desiccant assembly 60 is provided inside of the mouthpiece 12”.
Regarding claim 16, Rigas teaches the desiccant is in the mouthpiece (par.0058).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Cormier to incorporate a transceiver in order to transmit data to an external computer (or smartphone), as evidence by Rigas (see par.0055). Additionally, PHOSITA would have had predictable success to modify Cormier to utilize Rigas’ mouthpiece and desiccant in place of Cormier’s mouthpiece as this would be a simple substitution that would help remove excess moisture from the exhaled breath (see Rigas, par.0058). PHOSITA would have had added motivation to incorporate Rigas’ mouthpiece and dessicant since Cormier also acknowledges the need for drying out any possible water condensation and other moisture (see Cormier, par.0038).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier, Martino, Giron, and Phillips, as applied to claim 1 above, in further view of Killard et al. (US PG Pub. No. 2015/0260706 A1) (hereinafter “Killard”).

Killard was applied in the previous office action.
With respect to claim 7, Cormier, Martino, Giron, and Phillips teach a handheld breath analysis device as established above.
However, Cormier, Martino, Giron, and Phillips do not teach the limitations further recited in claim 7.
Killard teaches the analyte sensor is a nanoparticle sensor (par.0101).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Cormier, Martino, Giron, and Phillips to utilize a nanoparticle sensor  for the purpose of analyte detection as well as accommodating for size constraint purposes, as evidence by Killard.

Terminal Disclaimer
The Terminal Disclaimer filed on July 5, 2022 was approved. Therefore, the previous double patenting rejections are withdrawn.

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the new combination of references that were necessitated by amendment. Please see prior art section above for more detail, updated citations, and updated rationale.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PUYA AGAHI/Primary Examiner, Art Unit 3791